878 F.2d 379Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Try RU, Plaintiff-Appellant,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellee.Try RU, Plaintiff-Appellant,v.SOUTHERN STATES NISSAN, INCORPORATED, Defendant-Appellee.
No. 89-2024.
United States Court of Appeals, Fourth Circuit.
Submitted March 20, 1989.Decided June 20, 1989.

Try Ru, Appellant Pro Se.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Try Ru noted these appeals outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."    Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note timely appeals or obtain an extension of the appeal period deprives this Court of jurisdiction to consider these cases.  We therefore dismiss the appeals.  We dispense with oral argument because the dispositive issue recently has been decided authoritatively.


2
DISMISSED.